    UNITED STATES DISTRICT COURT
    WESTERN DISTRICT OF NEW YORK

    DAVID A. COSTA,

                 Plaintiff,
                                                                    DECISION AND ORDER
         v.
                                                                            20-CV-234S
    TRIBECA AUTOMOTIVE, INC., GLOVIS
    AMERICA, INC., and
    DARLING B. VERAS,

                 Defendants.



                                         I. INTRODUCTION

        In this action, Plaintiff David Costa seeks damages for injuries he suffered when

he was struck by a vehicle operated by Darling Veras, an employee of Tribeca

Automotive, Inc. (“Tribeca”), on a lot subleased and operated by Defendant Glovis

America, Inc. (“Glovis”). Glovis has moved to dismiss Costa’s complaint for failure to state

a claim upon which relief can be granted, pursuant to Rule 12 (b)(6) of the Federal Rules

of Civil Procedure. (Docket No. 23.) In his response, Costa has attached a proposed

Second Amended Complaint, and has asked this Court to grant him leave to amend.

(Docket No. 27.) For the following reasons, this Court will deem Costa’s response a

motion to amend, grant it, and deny Glovis’s motion to dismiss as against Costa’s Second

Amended Complaint.

        As an initial matter, despite the procedural irregularities, 1 this Court will construe


1 As Glovis points out, Costa failed to file a notice of motion and motion as required by Local Rule 7. Nor,
this Court notes, did he file a “redlined” proposed amended complaint as required by Local Rule 15. This
Court is troubled by Costa’s failure to follow the procedures set forth in this district’s local rules.
Nevertheless, it finds it to be expeditious and in the interest of judicial economy to resolve the instant
motions in this manner. Costa is admonished, however, to comply with the local rules in all future filings.
                                                     1
Costa’s response as a motion to amend. (Docket No. 10.) District courts have broad

discretion to grant a party leave to amend its pleadings and the federal rules dictate that

courts “freely give leave when justice so requires.” Fed. R. Civ. P. 15 (a)(2); see also

Foman v. Davis, 371 U.S. 178, 182, 83 S. Ct. 227, 230, 9 L. Ed. 2d 222 (1962); Ellis v.

Chao, 336 F.3d 114, 127 (2d Cir. 2003). “As a general matter, amendments to the

pleadings are favored in order to facilitate a resolution on the merits.” Goldin Assocs.,

L.L.C. v. Donaldson, Lufkin & Jenrette Sec. Corp., No. 00 CIV. 8688 (WHP), 2003 WL

22218643, at *13 (S.D.N.Y. Sept. 25, 2003) (citing Black Radio Network, Inc. v. NYNEX

Corp., 44 F. Supp. 2d 565, 573 (S.D.N.Y.1999)).

       Given the procedural posture of this case, this Court finds it most expeditious and

in the interests of judicial economy to permit Costa to amend his complaint as proposed

(Docket 27-7) and to assess Glovis’s Motion to Dismiss as against that pleading. Costa

will therefore be directed to file his proposed Second Amended Complaint (Docket No.

27-7) with the Clerk of Court as the operative pleading in this matter.

       Glovis’s Motion to Dismiss is resolved below.



                                   II. BACKGROUND

       This Court assumes the truth of the following factual allegations contained in

Costa’s Second Amended Complaint. See Hosp. Bldg. Co. v. Trs. of Rex Hosp., 425

U.S. 738, 740, 96 S. Ct. 1848, 48 L. Ed. 2d 338 (1976); see also Hamilton Chapter of

Alpha Delta Phi, Inc. v. Hamilton Coll., 128 F.3d 59, 63 (2d Cir. 1997).

       On May 21, 2019, Costa, a resident of West Seneca, New York, was inspecting

his trailer in the Philadelphia Port Authority Auto Processing Facility in Philadelphia,


                                             2
Pennsylvania. (Second Amended Complaint, Docket No. 27-7, ¶ 1.) As he walked along

the side of his trailer, he was struck by a vehicle operated by Defendant Veras, who was

an employee or agent of Defendant Tribeca. (Id., ¶ 12.) Veras is a resident of Florida, and

Tribeca is a New Jersey corporation. (Id., ¶¶ 7, 3.) Glovis, a California corporation,

subleased the lot where the incident occurred. (Id., ¶¶ 13, 5.) Glovis “was responsible for

relevant maintenance, supervision and operation of the property and/or facilities.” (Id., ¶

13.) At the time of the incident, the lot where Costa was struck did not have “clear lane

demarcations and traffic pattern lines …, did not have clearly demarked and/or

established traffic flow patterns, did not have a requirement for or enforce any

requirements that drivers at the facility use headlights or flashers when driving through

the facility, and did not have safety or supervisory personnel patrolling or monitoring the

lot.” (Id., ¶ 21.)

        As a result of the incident, Costa suffered injuries to his right ankle and foot, right

knee, cervical spine, and lumbar spine. (Id., ¶ 9.) These injuries required arthroscopic

knee surgery. (Id.) Costa also lost wages as a result of the incident.



                                     III. DISCUSSION

        Costa alleges three causes of action against Defendants in his Second Amended

Complaint. He alleges that the collision was caused by the negligence, wrongful conduct,

and statutory violations of Tribeca Automotive, for whom Darling Veras was a permissive

operator and employee or agent. (First Cause of Action). He alleges that Glovis is liable

to him for negligently failing to safely maintain the premises for which it was responsible.

(Second Cause of Action). Finally, he alleges that Darling Veras is liable to him for


                                               3
negligently causing his injuries. (Third Cause of Action.)

       Glovis moved to dismiss Costa’s claim against it for failure to state a claim upon

which relief can be under Rule 12 (b)(6) of the Federal Rules of Civil Procedure. As

discussed above, this Court deems Costa’s response (Docket No. 27) a motion to amend,

grants that motion, and now assesses Glovis’s motion to dismiss as against Costa’s

Second Amended Complaint.

A.     Failure to State a Claim

       Glovis argues that Costa has not alleged sufficient facts to state a negligence claim

against it under a theory of either negligent supervision or premises liability.

       1. Rule 12 (b)(6)

       Rule 12 (b)(6) allows dismissal of a complaint for “failure to state a claim upon

which relief can be granted.” Fed. R. Civ. P. 12 (b)(6). Federal pleading standards are

generally not stringent: Rule 8 requires only a short and plain statement of a claim. Fed.

R. Civ. P. 8(a)(2). But the plain statement must “possess enough heft to show that the

pleader is entitled to relief.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557, 127 S. Ct.

1955, 1966, 167 L. Ed. 2d 929 (2007).

       When determining whether a complaint states a claim, the court must construe it

liberally, accept all factual allegations as true, and draw all reasonable inferences in the

plaintiff’s favor. Goldstein v. Pataki, 516 F.3d 50, 56 (2d Cir. 2008); ATSI Commc’ns, Inc.

v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir. 2007). Legal conclusions, however, are not

afforded the same presumption of truthfulness. See Ashcroft v. Iqbal, 556 U.S. 662, 678,

129 S. Ct. 1937, 1949, 173 L. Ed. 2d 868 (2009) (“The tenet that a court must accept as

true all of the allegations contained in a complaint is inapplicable to legal conclusions.”)

                                              4
       “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S.

at 678 (quoting Twombly, 550 U.S. at 570). Labels, conclusions, or “a formulaic recitation

of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555. Facial

plausibility exists when the facts alleged allow for a reasonable inference that the

defendant is liable for the misconduct charged. Iqbal, 556 U.S. at 678. The plausibility

standard is not, however, a probability requirement: the pleading must show, not merely

allege, that the pleader is entitled to relief. Id.; Fed. R. Civ. P. 8(a)(2). Well-pleaded

allegations in the complaint must nudge the claim “across the line from conceivable to

plausible.” Twombly, 550 U.S. at 570.

       A two-pronged approach is thus used to examine the sufficiency of a complaint,

which includes “any documents that are either incorporated into the complaint by

reference or attached to the complaint as exhibits.” Blue Tree Hotels Inv. (Can.), Ltd. v.

Starwood Hotels & Resorts Worldwide, Inc., 369 F.3d 212, 217 (2d Cir. 2004). This

examination is context-specific and requires that the court draw on its judicial experience

and common sense. Iqbal, 556 U.S. at 679. First, statements that are not entitled to the

presumption of truth—such as conclusory allegations, labels, and legal conclusions—are

identified and stripped away.     See id. Second, well-pleaded, non-conclusory factual

allegations are presumed true and examined to determine whether they “plausibly give

rise to an entitlement to relief.” Id. “Where the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct,” the complaint fails to state a claim.

Id.




                                              5
         2. Supervisory Liability

         Glovis first argues that Costa has not stated a claim for supervisory liability. In

Costa’s Second Amended Complaint, Costa alleges that Veras was the employee or

agent of Glovis. (Docket No. 27-7, ¶ 20.) But in the attorney affirmation submitted with his

response, Costa’s attorney states that “the paragraphs alleging permissive operator

liability concerning Glovis were included erroneously.” (Docket No. 27 at p. 1.) The fact

that this allegation remains in his proposed Second Amended Complaint appears also to

be error, and this Court will not consider this claim further. (See Docket No. 27-2, ¶ 20.)

Although this Court does so reluctantly, given Costa’s inattention to proper procedures, it

will direct Costa to correct this error in the proposed Second Amended Complaint before

filing it.

         3. Premises Liability

         Glovis also argues that Costa has failed to state a claim for premises liability. The

crux of Costa’s claim against Glovis is that it failed to maintain, supervise, and safely

operate the property where the incident occurred. (Id., ¶ 13.) Costa’s complaint alleges

that Glovis failed to implement such safety measures as demarcations of traffic flow

patterns, a requirement to use headlights and flashers, and safety personnel patrolling

the lot. (Id., ¶¶ 21-23.)

         The briefing contains no discussion of what law applies to this incident, which

occurred in Philadelphia between residents of two different states—one of whom was

employed by a New Jersey company—on a lot subleased by a California company.

Because Defendant cites to the New York law of negligence in arguing for dismissal (see

Docket No. 28-1 at pp. 5-7), this Court will consider whether the SAC states a claim under

                                               6
New York law. 2

        To state a claim for negligence under New York law, a plaintiff must allege (a) a

duty, (b) breach of the duty, and (c) injury to the plaintiff as a result of that breach. Akins

v. Glens Falls City Sch. Dist., 53 N.Y.2d 325, 333, 441 N.Y.S.2d 644, 424 N.E.2d 531

(1981). An owner or one in control of property has a duty to maintain its property in a

reasonably safe condition. Di Ponzio v. Riordan, 89 N.Y.2d 578, 582–83, 679 N.E.2d 616

(1997). One in control of a property, whether as an owner or lessee, is liable for hazards

of which it is aware or which it has created. Gonzalez v. Wal-Mart Stores, Inc., 299 F.

Supp. 2d 188, 192–94 (S.D.N.Y. 2004) (citing Uhlich v. Canada Dry Bottling Co., 758

N.Y.S.2d 650, 651–52, 305 A.D.2d 107 (App. Div. 2003); Taylor v. United States, 121

F.3d 86, 89–90 (2d Cir. 1997). Finding that the defendant created the dangerous condition

requires “some affirmative act” on the part of the defendant. Fink v. Bd. of Educ. of City

of N.Y.,498 N.Y.S.2d 440, 441, 117 A.D.2d 704, 705 (1986).

        “[T]his duty may extend to controlling the conduct of third persons who frequent or

use the property, at least under some circumstances.” Di Ponzio, 89 N.Y.2d at 83. One


2 Applying a choice-of-law analysis to the facts in this case yields the same result. A federal court exercising
diversity jurisdiction must first apply the choice-of-law rules of the state in which that court sits to determine
the rules of decision that would apply if the suit were brought in state court. Liberty Synergistics Inc. v.
Microflo Ltd., 718 F.3d 138, 151–52 (2d Cir. 2013) (citing Klaxon Co. v. Stentor Electric Mfg. Co., 313 U.S.
487, 494–97, 61 S.Ct. 1020, 85 L.Ed. 1477 (1941)). Second, after using state conflict-of-laws principles to
ascertain the rules of decision that would apply in the state courts of the federal forum, federal courts apply
those state rules of decision that are “substantive” under Erie, and are consistent with federal law. Id.
           Under New York’s choice-of-law rules, “the first question to resolve in determining whether to
undertake a choice of law analysis is whether there is an actual conflict of laws.” Liberty Synergistics Inc.
v. Microflo Ltd., 718 F.3d at 152. Only if there is a conflict does the analysis proceed further.
           Here, this Court discerns no conflict between the New York and Pennsylvania laws of premises
liability. Compare Jaume, 768 N.YS.2d at 304 with Truax v. Roulhac, 2015 PA Super 217, 126 A.3d 991,
998 (2015) (holding that parking-lot owner had a duty to exercise reasonable care to protect its business
invitees from all harmful third-party conduct that it reasonably anticipated, that lower court erred in finding
it unforeseeable per se that a vehicle operated by an intoxicated third party would encroach on the sidewalk,
where plaintiff had presented evidence to the contrary, and that Pennsylvania law reserved the question of
foreseeability to the jury).

                                                        7
in possession or control of property has a duty to take reasonable measures to control

the foreseeable conduct of third parties on the property to prevent them from intentionally

harming or creating an unreasonable risk of harm to others. Jaume v. Ry Mgmt. Co, 769

N.Y.S.2d 303, 304, 2 A.D.3d 590, 591 (2003) (citing DeRyss v. N.Y. Cent. R.R. Co., 275

N.Y. 85, 9 N.E.2d 788; Murphy v. Turian House, 649 N.Y.S.2d 38, 232 A.D.2d 535;

Johnson v. Slocum Realty Corp., 595 N.Y.S.2d 244, 191 A.D.2d 613; Mangione v.

Dimino, 332 N.Y.S.2d 683, 39 A.D.2d 128)). But this duty arises only regarding

foreseeable risks: “[t]he risk reasonably to be perceived defines the duty to be obeyed.”

Palsgraf v. Long Island R. Co., 248 N.Y. 339, 344, 162 N.E. 99 (1928).

       A plaintiff must also show that a defendant has the ability and opportunity to control

a third party’s conduct, and an awareness of the need to do so. Jaume, 769 N.Y.S.2d at

304 (granting summary judgment to defendant realty company where it had failed to

supervise the children throwing fallen pinecones on its property, one of which injured

plaintiff’s child’s eye).

       Glovis argues that Costa fails to allege that it had any duty to him to keep the

facility safe or prevent his injuries. It is true that the Second Amended Complaint does not

use the term “duty.” It does, however, allege that Glovis was “responsible for”

maintenance, supervision, and operation of the facility. (Docket No. 27-7, ¶ 13.) As noted,

one in possession of a property has a duty to take reasonable measures to avoid

foreseeable harms to a foreseeable victim. Here, the risk of collisions is foreseeable in a

Port’s “auto processing lot.” (Docket No. 27-7, ¶ 1.) And one walking in such a lot would

be a foreseeable victim. As the sublessee of a lot at the Philadelphia port where trucks

loaded and unloaded vehicles, Glovis plausibly had a duty to maintain the lot so as to

                                             8
avoid creating an unreasonable risk of harm to someone like Costa. Costa has thus

adequately alleged that Glovis had a duty to reasonably maintain the facility it controlled.

       Glovis also argues that Costa does not plead that it knew of the dangerous

conditions on its property. But a plaintiff need not allege knowledge or constructive

knowledge where he alleges that the defendant actually caused the dangerous condition.

Fink v. Bd. of Educ. of City of N.Y., 117 A.D.2d 704, 705, 498 N.Y.S.2d 440 (1986)

(holding that a plaintiff only need establish notice, constructive or otherwise, when it is not

alleging that defendant created the dangerous situation). Here, Costa’s claim does not

relate to Glovis’s knowledge of a hazard at the facility, but rather, to Glovis’s creation of

unsafe conditions by failing to implement lane demarcations, headlight and flasher rules,

and supervision of the vehicles at the facility.

       Glovis also argues that it had no duty to oversee Veras, who actually drove the

vehicle that struck Costa. Costa agrees that Glovis has no supervisory liability for Veras’s

actions. But one in control of property has a duty to take reasonable measures to control

the foreseeable conduct of third parties on the property, to prevent them from creating an

unreasonable risk of harm to others. Jaume, 2 A.D.3d at 591. Here, Costa has alleged

that Glovis had a duty to take reasonable measures to control the foreseeable conduct of

Veras, a third party. This Court therefore finds that Costa has sufficiently alleged a duty

on Glovis’s part.

       By alleging that Glovis failed to take safety measures to prevent foreseeable

accidents, Costa has alleged a breach of that duty. As to causation, while the Second

Amended Complaint contains little factual material regarding how Veras’s driving was

caused by the lack of lane lines, a headlight or flasher requirement, or personnel in the

                                              9
facility, this Court finds that the Second Amended Complaint sufficiently alleges that these

measures may have prevented dangerous driving, that Veras was driving dangerously,

and that Veras’s dangerous driving caused Costa’s injuries.

       In sum, this Court finds that Costa has sufficiently alleged that Glovis had a duty

to him, that it breached that duty, and that the breach caused his injuries. Costa’s Second

Amended Complaint thus states a claim against Glovis, and Glovis’s motion to dismiss

will therefore be denied.



                                   IV. CONCLUSION

       For the reasons stated above, Costa’s motion to amend is granted, and Glovis’s

motion to dismiss is denied.



                                      V. ORDERS

       IT HEREBY IS ORDERED, that Costa’s Motion to Amend (Docket No. 27) is

 GRANTED.

       FURTHER, that Costa must file his corrected Second Amended Complaint (Docket

 No. 27-7 at pp. 1-7) within 14 days of the entry date of this decision.

       FURTHER, that Glovis’s Motion to Dismiss (Docket No. 23) is DENIED.

       FURTHER, that Glovis must file an answer or otherwise respond to the Second

Amended Complaint within 21 days of its filing.




                                            10
         SO ORDERED.


Dated:       July 6, 2021
             Buffalo, New York


                                         s/William M. Skretny
                                       WILLIAM M. SKRETNY
                                      United States District Judge




                                 11
